Citation Nr: 1315926	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  10-42 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected disease or injury.

2.  Entitlement to an increased (compensable) rating for left first metatarsalphalangeal joint disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his father



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to July 1999.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a rating decision of the VA Regional Office (RO) in Waco, Texas.

The Veteran was afforded a Travel Board hearing at Waco, Texas in April 2012 before a Member of the Board who subsequently left the employ of the Board.  The transcript is of record.

VA laws and regulations require that the Veterans Law Judge who conducts a hearing must also participate in the final determination of the claim. 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  Since the Veterans Law Judge who convened the 2012 hearing is no longer available, the Veteran was offered the opportunity to appear for another hearing by letter dated in February 2013.  The record reflects that the appellant has not responded more than 30 days after the letter was sent to him.  As instructed in the letter, the Board thus presumes that he does not desire another hearing.  The Board will, of course, consider the testimony and any evidence presented at the April 2012 proceeding.

Following review of the record, the issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDING OF FACT

The Veteran's left great toe disability is manifested by symptoms that include pain, painful motion, crepitus, degenerative changes, limitation motion, and tenderness consistent with moderate left foot impairment.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for a 10 percent rating, but no higher, for disability of the left metatarsalphalangeal joint are met. 38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5284 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that the symptoms associated with the service-connected left great toe are more disabling than reflected by the currently assigned disability evaluation and warrant a higher rating.

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance regarding the Veteran's claim of entitlement to an increased rating for left great toe disability.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran in October 2009 of the information and evidence needed to substantiate and complete the claim.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim and affording a VA examination.  The Veteran presented testimony on personal hearing before a Member of the Board in April 2012.  The Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  As such, the claim of entitlement to an increased (compensable) rating for left great toe disability is ready to be considered on the merits.

Pertinent Law and Regulations

Historically, the Veteran was granted service connection for osteoarthritis of the left first metatarsalphalangeal joint in a September 2008 rating decision.  A noncompensable evaluation was established under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  The appellant filed a notice of disagreement in October 2008 but did not perfect the appeal.  A claim for an increased rating for left great toe disability was received in October 2009.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2012).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2012). 

The Veteran's left great toe disability is evaluated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2012) which provides that moderate residuals of foot injuries are rated 10 percent disabling, moderately severe residuals of foot injuries are rated 20 percent disabling, and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling. Id. 

Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis. See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2012).  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2012).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2012). 

Factual Background

A private clinical report dated in September 2009 from J. G. McCray, D.O., indicated that this was the Veteran's first visit to that clinic.  He presented with symptoms that included foot pain.  It was noted that discomfort was fairly generalized throughout the foot.  Pain was characterized as constant, severe, sharp and stabbing with associated ankle symptoms.  It was reported that pain increased with compression, dorsiflexion, eversion, inversion and weight bearing.  Palliative factors included elevation.  Physical examination disclosed pain and crepitus diffusely on palpation.  Following examination, the examiner stated that the Veteran suffered from osteoarthritis of the left foot due to injury in service that likely would not improve and would only worsen as he aged.  

A private clinic note dated in November 2009 indicates that the Veteran sought treatment for complaints that included foot pain.  

The appellant was afforded a VA examination in February 2010.  It was reported that he continued to have pain at rest and when standing and walking.  It was noted that he did not utilize corrective shoes, inserts, braces, or assistive devices.  

On physical examination, the appellant had a limping gait of the left lower extremity.  It was noted that there was painful motion in the great toe at the metatarsalphalangeal (MTP) joint, 0-5 degrees of dorsiflexion, and 0-10 degrees of plantar flexion.  Tenderness was elicited in the MTP and DIP [distal interphalangeal joint] area.  There was no swelling, erythema, local increased temperature, ulceration, edema, callosity, instability or abnormal wear pattern of the shoes.  It was reported that there were no flare-ups, effects of incoordination, fatigue, weakness or lack of endurance on function of the great toe.  The examiner related that X-rays dated in December 1996 revealed a normal great toe and no evidence of arthritis.  Following examination, an assessment was rendered of left great toe MTP arthralgia.

A clinical report dated in April 2010 was received from Dr. J. McCray.  Complaints recorded on the September 2009 clinical report were essentially reiterated.  On this occasion, however, the Veteran related that his discomfort had progressed significantly and that he was unable to stand for periods of time greater than five minutes, or walk greater than 30 yards without severe pain.

On examination, the Veteran exhibited antalgic gait.  Pain and crepitus were elicited diffusely.  There was limited active range of motion with inversion to three degrees, eversion to three degrees, forefoot adduction to 10 degrees, forefoot abduction to seven degrees, toe flexion to 25 degrees, and toe extension to 55 degrees.  Following examination, the assessment was foot pain.  The examiner stated that the Veteran suffered from severe foot pain secondary to a military injury and that the condition was chronic, progressive and would likely need surgical intervention.  He was advised to seek vocational rehabilitation so that he could find a job that did not require him to be on his feet.  Medication was prescribed.  It was recommended that he always wear shoes with a rigid sole. 

Legal Analysis

The Veteran states that he has had longstanding pain in the left foot attributable to the great toe, in addition to painful motion and limitation of motion.  There are indications of crepitus and tenderness on examination.  He reports that such symptoms result in activity restrictions.  The appellant presented detailed testimony that outlined the problems he was having with the left great toe.  The Board finds that he reports of pain and functional impairment to be credible. See Hayes v. Brown, 5 Vet. App. 60, 69-701993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to be attached to evidence is within the province of the Board).  Although the appellant does not utilize any assistive devices, he is observed to have some impairment of gait.  In a 2009 private report, it was noted that he has arthritis of the left great toe.  Although the February 2010 VA examiner stated that there was no evidence of arthritis, it is shown that this was after review of X-rays dated in December 1996, some 14 or so years prior to the current examination.  As such, the Board concludes the private examiner's findings in this regard are more probative.  

With consideration of the above and 38 C.F.R. §§ 4.40, 4.45 pertaining to functional loss, the Board resolves the benefit of the doubt in the Veteran's favor by finding that his symptoms more nearly approximate the criteria for moderate left foot disability for which a 10 percent disability evaluation is warranted.  This impairment is manifested by painful limited motion.  Moreover, under 38 C.F.R. § 4.59, actually painful, unstable, or malaligned joints, due to healed injury, are deemed to be entitled to at least the minimum compensable rating for a joint.  While the Board finds that a rating of 10 percent may be conceded, the evidence does not provide a basis for a rating in excess of 10 percent.  In this regard, there is no X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating episodes under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Additionally, the evidence does not indicate that the service-connected left first metatarsalphalangeal joint may more nearly be characterized as moderately severe foot injury for which a 20 percent rating pursuant to Diagnostic Code 5284 is warranted.  It is noted that other foot or ankle impairment is not service connected and is not for consideration.  Further, there is no medical evidence of flatfoot, claw foot, or malunion or nonunion of the tarsal or metatarsal bones.  As such, a higher rating is indicated under any other pertinent diagnostic code by which the service-connected disability may be rated by analogy. See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278, 5283 (2012). 

The Board has also considered whether referral for extraschedular consideration is warranted under 38 C.F.R. § 3.321 (2012) but finds that there is no basis for further action as to this question.  There is no indication of an exceptional disability picture such that the schedular evaluation for the service-connected asthma is inadequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Moreover, there is no objective evidence demonstrating that the appellant's service-connected left great toe disorder markedly interferes with employment beyond that contemplated by the rating schedule.  There is no evidence showing that he has been frequently hospitalized due any symptoms in this regard.  The evidence thus demonstrates that the relative manifestations and the effects of the disability have been fully considered and are contemplated by the rating schedule.  Therefore, referral for an extraschedular rating is not necessary. See Thun, supra.  

It was noted that the appellant works in insurance and has a desk job.  As such there is no claim for individual unemployability raised by the record.


ORDER

A 10 percent rating, but no more, for left first metatarsalphalangeal joint disability is granted subject to controlling regulations governing the payment of monetary awards.



REMAND

The Veteran asserts that he has a back disorder of service onset for which service connection should be granted.  The Board observes that he was seen on several occasions during active duty for back complaints, and back pain was recorded on service discharge examination in May 1999.  The record reflects that service connection is in effect for left first metatarsalphalangeal joint disability and left knee strain.  The Veteran indicates that left great toe disability results in some gait impairment.  Some gait impairment has been reported in the medical records.

Review of the record discloses that the appellant was afforded a VA spine examination in February 2010.  However, no opinion was provided as to whether a low back disorder is secondary to or has been aggravated by the service-connected left knee and great toe disorders.  The Board is of the opinion that derivative entitlement to service connection for low back disability must also be addressed with the back claim that has already been developed for appellate consideration.  VA is required to consider all issues reasonably raised by a veteran's statements and the evidence. See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  Thus, this additional theory may be said to be raised by the record.

Applicable law provides that a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310.  The United States Court of Appeals for Veterans Claims (Court) has held that the term "disability" as used in 38 U.S.C.A. §§ 1110, 1131, 1131 (West 2002 & Supp. 2012) and 38 U.S.C.A. § 3.310(a) should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition." Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310(b)).

The Veteran has not had a VA examination that addresses whether a back disorder is secondary to a service connected disorder.  As such, the record is not sufficiently developed in this regard and another VA examination must be scheduled.  The Board is prohibited from making conclusions based on its own medical judgment. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Veteran should thus be afforded another VA examination, to include a clinical opinion that addresses the cited deficiencies.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a VCAA duty-to-notify letter addressing the claim of entitlement to service connection for a back disorder secondary to a service-connected disease or injury.

2.  Schedule the Veteran for a VA orthopedic examination by an appropriate examiner to determine whether any diagnosed low back disorder is related to service, or has been caused or aggravated (permanently made worse) by service-connected left knee and toe disorders.  The claims folder and access to Virtual VA must be made available to the examiner, as appropriate.  The clinical findings must be reported in detail.  Following examination and review of the evidence, the examiner must specifically opine a) whether it is at least as likely as not, i.e., is there a 50/50 chance, the Veteran has a current low disorder that is directly related to or had its onset during active duty; or b) whether it is at least as likely as not, i.e., is there a 50/50 probability or better that current back disability is proximately due to or the result of service-connected left knee and left great toe disabilities?  If not, c) the examiner must opine whether it is at least as likely as not that any diagnosed back disorder has been permanently aggravated to any degree by left knee/left great disabilities.  The examination report must include well-reasoned rationale for all opinions and conclusions reached.

3.  The RO must ensure that the medical report requested above complies with this remand and its instructions.  If the report is insufficient, or if a requested action is not taken or is deficient, it should be returned for correction. 

4.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


